Citation Nr: 0709301	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  98-05 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left knee injury with instability, 
from May 4, 1998.  

3.  Entitlement to an initial compensable evaluation for 
arthritis of the left knee, prior to February 25, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1995 to 
February 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February and April 1997 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The February 1997 rating 
decision, in pertinent part, granted service connection for 
residuals of a left knee injury, evaluated as 10 percent 
disabling, effective February 13, 1996.  The April 1997 
rating decision denied service connection for bronchitis and 
established a new effective date for the grant of service 
connection for residuals of a left knee injury, February 17, 
1996, the date after separation from service.  

In November 1998 the RO granted an evaluation of 20 percent 
for the veteran's left knee condition, effective May 4, 1998.  
A May 2004 rating decision granted a separate 10 percent 
evaluation for degenerative joint disease in the left knee, 
effective January 19, 1999.  

In her May 1997 notice of disagreement (NOD), the veteran 
indicated that she desired to provide testimony at a personal 
hearing.  An August 1997 letter informed the veteran that a 
hearing was scheduled in October 1997.  An October 1997 
Report of Contact reflects that the veteran requested that 
this hearing be rescheduled.  A December 1997 letter 
subsequently informed her that a hearing was scheduled in 
January 1998.  A January 1998 document in the claims file 
reflects that this hearing was postponed.  A February 1998 
letter informed the veteran that a hearing was scheduled in 
April 1998.  An April 1998 memorandum from the veteran's 
representative to the hearing officer requested that the 
veteran be afforded examinations to evaluate her claimed 
disabilities, and that a decision be rendered on those 
examinations as well as the evidence of record.

In light of this memorandum requesting a decision based on 
the evidence of record, the Board finds that the hearing 
request has been withdrawn.  Therefore, the record reflects 
no outstanding hearing requests on appeal.  

A March 2005 Board decision denied an initial evaluation in 
excess of 10 percent for residuals of a left knee injury with 
instability prior to May 4, 1998; denied an evaluation in 
excess of 20 percent for residuals of a left knee injury with 
instability from May 4, 1998; denied an evaluation in excess 
of 10 percent for left knee arthritis; and granted a separate 
evaluation of 10 percent for left knee arthritis from 
February 25, 1997.  The Board also remanded the issue of 
entitlement to service connection for a respiratory condition 
for further development.  That development has been 
completed.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2006 
Joint Motion for Partial Remand, the Secretary of Veterans 
Affairs (VA) and the veteran, through her representative, 
moved that the Board's decision which denied an evaluation in 
excess of 20 percent for the left knee injury with 
instability from May 4, 1998 and an increased initial 
evaluation for left knee arthritis prior to February 25, 1997 
be vacated and remanded.  The Court granted the motion by 
Order in August 2006.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Newark, New Jersey 
RO, which certified this case for appellate review.  


FINDINGS OF FACT

1.  The veteran's current respiratory condition, namely 
asthma, has not been shown by competent medical evidence to 
be etiologically related to service.  

2.  For the period from May 4, 1998 to January 18, 1999 the 
veteran's left knee disability was manifested by marked 
instability

3.  For the period since January 19, 1999 the veteran has had 
no more than moderate laxity, and looseness of the joint, 
without evidence of severe instability.  

4.  There is no X-ray evidence confirming arthritis prior to 
February 25, 1997.  


CONCLUSIONS OF LAW

1.  The veteran's current respiratory condition, namely 
asthma, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).   

2.  The schedular criteria for a 30 percent evaluation for a 
left knee disability with instability were met from May 4, 
1999 to January 18, 1999.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260-5262 
(2006). 

3.  The schedular criteria for an initial compensable 
evaluation for left knee arthritis, prior to February 25, 
1997, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A January 2004 VCAA letter informed the veteran of the 
information and evidence required to establish service 
connection for bronchitis and an increased evaluation for her 
left knee injury.  A May 2005 VCAA letter provided notice of 
the information and evidence required to grant service 
connection for a respiratory condition.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing enough information about the 
records and any necessary releases to enable VA to request 
them from the person or agency that had them.  

Finally, with respect to the fourth element, the January 2004 
VCAA letter asked the veteran to send information describing 
additional evidence she wanted VA to obtain on her behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence.  
The May 2005 VCAA letter stated, "If there is any other 
evidence that you think will support your claim, please let 
us know.  If the evidence is in your possession and not 
already provided, please send it to us."  Thus, the veteran 
was adequately advised of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decisions, because the VCAA did not become effective until 
after the initial decisions on the claims.  In such a case, 
the timing deficiency is remedied by the issuance of VCAA 
notice followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The October 2004 
supplemental statement of the case (SSOC) considered 
entitlement to an increased evaluation for the left knee 
disability, while the July 2006 SSOC considered entitlement 
to service connection for a respiratory condition.  These 
readjudications acted to remedy any timing defects in regard 
to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
The VCAA letters provided the veteran notice of the 
information and evidence needed to substantiate her claims, 
but did not provide notice of the type of evidence necessary 
to establish disability ratings (except for the left knee 
claim) or effective dates.  While notice on these two 
elements was included in the July 2006 SSOC, the United 
States Court of Appeals for the Federal Circuit has held that 
the duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the SSOC.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In regard 
to the claim of entitlement to service connection, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

In regard to the claims of entitlement to an increased 
initial evaluations, in Dingess the Court held that once 
service connection is granted the claim is substantiated, and 
further notice as to the rating or effective date elements is 
not required.  Dingess v. Nicholson, at 490-1 (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Thus, all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations to 
evaluate her respiratory condition in December 1996, May 
1998, and July 2006.  She was afforded VA examinations to 
evaluate her left knee in December 1996, May 1998, January 
1999, and August 2003. 

The Board notes that the July 2006 VA respiratory examination 
indicated that pulmonary function tests (PFTs) were pending.  
It is unclear whether or not this testing was completed, but 
actual results of this testing have not been associated with 
the claims file.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

As will be discussed in greater detail below, the evidence of 
record demonstrates a current respiratory disability, namely, 
asthma, and the claim is being denied because competent 
medical evidence does not demonstrate that a current 
respiratory condition is etiologically related to service.  
Even if PFT testing was completed, these results would only 
provide objective findings on testing, and, as a current 
respiratory disability is already established, this VA 
generated document is not pertinent to the claim of 
entitlement to service connection.  As the content of any 
outstanding PFT results cannot change the outcome of the 
claim, remand would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Respiratory Condition

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA examination in December 1996 noted a history of pneumonia.  
At VA examination in May 1998 the veteran complained of 
shortness of breath and wheezing.  She gave a history of 
bronchial asthma at the age of 12, which came back two years 
prior to examination.  Pulmonary function testing was within 
normal limits.  The diagnosis was bronchial asthma.  

At VA examination in May 1998 the veteran complained of 
shortness of breath, wheezing, dyspnea on exertion after 
three blocks of walking, and daily asthmatic attacks.  She 
reported using albuterol 2 puffs 5 times a day with fair 
response.  She gave a history of bronchial asthma at the age 
of 12 which came back two years earlier.  On examination 
there were a few scattered wheezings in expiration, with no 
external chest abnormalities.  PFTs were within normal 
limits.  The diagnosis was bronchial asthma.  

At VA examination in July 2006 the veteran reported a history 
of asthma prior to service, and indicated that, while in 
service, she developed a lingula pneumonia, and subsequently 
had recurrence of asthma.  She reported using albuterol to 
treat her asthma and stated that, when things were going 
well, its use was only required once a week.  She described 
flares of asthma two to three times a year, when she would 
miss two to three days of work.  On physical examination 
respiratory rate was 12 and pulse oximetry was 98 percent.  
There was no neck vein distention and lungs were clear.  The 
examiner reviewed the claims file and noted the occurrence of 
lingular pneumonia.  The assessment was asthma.  

The foregoing establishes that the veteran has a current 
respiratory disability, asthma, thus satisfying the first 
element of a successful service connection claim.  

In regard to the second element, service medical records 
reflect that at enlistment examination in May 1995, the only 
abnormality noted in regard to the lungs and chest was a 
firm, movable mass in the right breast.  In her report of 
medical history in May 1995 the veteran specifically denied 
asthma or respiratory problems.  In August 1995, the veteran 
presented with complaints of shortness of breath and 
dizziness with running and walking.  At that time, she gave a 
history of asthma with treatment since age 12.  In January 
1996 she again presented with complaints of coughing, 
wheezing, and tightness in the chest.  She again gave a 
history of asthma.  The diagnosis was bronchitis and reactive 
airway disease.    

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition upon entry into 
service under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 
(Fed. Cir. 2004).

Although the service medical records include the veteran's 
report that asthma existed prior to service, the record 
reflects that when examined for entry into service in May 
1995, a respiratory condition, to include asthma, was not 
noted.  While service medical records reflect that the 
veteran reported the onset of asthma at age 12, a recorded 
history provided by the veteran, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

Similarly, records of treatment from November 1993 to 
December 1996 include a May 1994 treatment report noting a 
history of asthma, however, these records do not include 
diagnoses of or treatment for asthma prior to service, and, 
like the service medical records, include only a reported 
history.  

Finally, the Board acknowledges that the July 2006 VA 
examiner indicated in his assessment that the veteran's 
asthma had its onset prior to service, however, it is not 
clear whether the examiner was merely relying on the 
veteran's self diagnosis or had other reasons for reaching 
this conclusion.  The veteran is not competent to report this 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran's reports are not transformed into competent 
evidence by virtue of being recorded by medical 
professionals, and cannot serve to rebut the presumption of 
soundness.  Miller v. West, 11 Vet. App. 345 (1998).  
Accordingly, the examiner's statement is not clear and 
unmistakable evidence of pre-existence.
 
There is not clear and unmistakable evidence that the 
veteran's respiratory condition existed prior to service, the 
presumption of soundness is not rebutted, and the claim is 
treated as a simple claim for service connection.  Wagner at 
1096.

While a current respiratory condition and respiratory 
complaints in service are demonstrated, service connection 
for a respiratory condition must be denied as there is no 
medical evidence of a nexus between this condition and 
service.  

The VA and private treatment records do not include any 
medical opinion as to the etiology of the current respiratory 
condition.  While the December 1996 VA examination noted a 
history of pneumonia, there was no finding, let alone 
etiological opinion, regarding current respiratory 
disability.  Similarly, while the May 1998 VA examination 
included a diagnosis of bronchial asthma, the examiner did 
not include an etiological opinion.  

The only medical opinion of record regarding etiology of the 
veteran's respiratory condition is from the July 2006 VA 
examination.  The examiner opined that asthma was not the 
result of disease or injury in service.  The examiner added 
that the course of the veteran's asthma appeared to be 
stable, and that the veteran did not claim during her 
interview that the asthma was worse after service than 
before.  

Therefore, review of the record reveals no competent medical 
evidence linking the veteran's current respiratory condition 
to service.  While the veteran herself has made the claim of 
service connection, as a layperson she is not competent to 
express an opinion as to medical causation, as she has 
neither claimed, nor shown, that she is a medical expert, 
capable of rendering medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because the only competent opinion is against a link between 
current asthma and service, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Residuals of the veteran's left knee injury with instability 
are evaluated under Diagnostic Code 5257.  This diagnostic 
code evaluates other impairment of the knee, and provides 
evaluations of 10, 20, and 30 percent for recurrent 
subluxation or lateral instability which is slight, moderate, 
or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  

The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by flare-
ups, weakened movement, excess fatigability, incoordination, 
or pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to flare-ups, weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

The March 2005 Board decision denied entitlement to an 
initial evaluation in excess of 10 percent for residuals of 
the left knee injury prior to May 4, 1998.  As the August 
2006 Court Order only vacated the March 2005 Board decision 
in regard to the evaluation of residuals of the left knee 
injury with instability since May 4, 1998, the Board will not 
address the evaluation prior to that date.  

Since May 4, 1998, the left knee disability has been 
evaluated as 20 percent disabling on the basis of moderate 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

At VA examination on that date the veteran complained of pain 
in the knee with weakness, stiffness, and swelling.  She 
denied heat, redness, and locking.  She reported receiving no 
treatment for the knee.  She stated that her left knee pain 
was precipitated by standing a long time, going up and down 
stairs, and lifting things.  She reported that pain was 
alleviated by elevating the leg, limiting stair climbing, and 
cutting down on walking.  She gave a history of arthroscopic 
surgery on the left knee in November 1996.  On examination 
the veteran had no crutches, brace, or corrective shoes.  She 
stated that she had a cane but was not using it that day.  
She denied episodes of dislocation and inflammatory 
arthritis.  

On examination there were arthroscopic scars around the left 
knee.  Range of motion was 0 to 125 degrees.  The examiner 
reported that the veteran had "marked" left knee 
instability to manual medial and lateral counter pressure, 
with negative drawer signs.  The examiner did not elaborate 
on this finding.  The diagnosis was mild degenerative 
arthritis, tiny effusion and tiny popliteal cyst, and 
degenerative tear in the posterior horn of the lateral 
meniscus.  

At VA examination on January 19, 1999 the veteran complained 
of pain in both knees, on the left side more than the right.  
She described locking and buckling of the left knee.  She 
stated that the left knee was easily fatigable and 
experienced weakness.  She indicated that she had used a left 
knee stabilizer on and off since November 1996.  

Range of motion revealed flexion to 90 degrees, with pain 
over 90 degrees.  The examiner noted that flexion was limited 
in the last 10 degrees by pain.  The veteran was unable to 
perform McMurray's test secondary to pain.  The medial and 
lateral collateral ligament stability was within normal 
limits with no varus or valgus deformity.  The diagnosis was 
tear of the posterior horn of the lateral meniscus of the 
left knee with mild degenerative joint disease.  

The left knee was most recently evaluated at VA examination 
in August 2003.  The veteran again reported that she was not 
receiving any care for the left knee at the present time, due 
to health insurance reasons.  She reported that she was able 
to ambulate independently without any restrictions, however, 
she noticed that when she walked for prolonged periods she 
would develop a limp and notice that she was carrying her 
weight on the right leg.  

Examination revealed three surgical scars on the left knee.  
Range of motion was from 0 to 115 degrees.  There was laxity 
of the lateral collateral ligaments of moderate severity, 
with clear looseness of the joint.  Drawer sign and McMurray 
sign were negative.  The diagnosis was laxity of the joints 
of the left knee with range of motion as described, status 
post arthroscopic surgery with no evidence of fatigability, 
but with definite laxity of the joint, moderate in severity.  

Analysis

The Board has considered entitlement to an increased 
evaluation from May 4, 1998 on the basis of instability or 
subluxation in the left knee.  In this regard, the Joint 
Motion for Partial Remand specifically noted that the veteran 
had "marked" left knee instability at the May 1998 VA 
examination.  The Joint Motion points out that several 
diagnostic codes provide rating criteria in which "marked" 
impairment is a level of severity greater than "moderate" 
impairment, including Diagnostic Codes 5255, 5262, 5271, and 
5273.  

The Rating Schedule does not define the terms "moderate," 
"marked," or "severe."  Rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6.  

As the joint motion pointed out, there are diagnostic codes 
that provide higher evaluations for marked disability than 
for moderate disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2006).  At other points the rating schedule 
provides progressively higher ratings for "moderate" 
"moderately severe" and "severe" disability ratings, and 
makes no mention of the term marked.  See 38 C.F.R. § 4.73 
(2006).

At this point is not possible to discern whether the rating 
schedule intends to equate the terms "marked" and 
"severe."  More importantly, it is not possible to discern 
what the VA examiner intended when he used the term 
"marked" on the May 1999 examination.  In agreeing to the 
joint motion, VA's General Counsel indicated that it was 
possible to construe the term "marked" as approximating the 
meaning of "severe."

In addition, it is the intent of the rating schedule to 
provide the higher evaluation when there is doubt as to which 
of two evaluations should apply.  38 C.F.R. § 4.7 (2006).  
With these considerations in mind, the Board concludes that 
the use of the term "marked" on the May 1998 examination 
can be read as showing severe instability.  Accordingly, a 30 
percent rating was warranted on the date of that examination 
under Diagnostic Code 5257.

At the VA examination on January 19, 1999, medial and 
collateral ligament stability was within normal limits.  

At the August 2003 VA examination the veteran reported that 
she was able to ambulate independently without any 
restrictions, with the exception of a limp after walking for 
prolonged periods.  While this examination revealed laxity of 
the lateral collateral ligaments, the examiner specifically 
described such laxity as being of moderate severity.  

The evidence since January 19, 1999, has shown no more than 
moderate instability or subluxation; therefore, an evaluation 
in excess of 20 percent has not been warranted since the 
January 19, 1999 examination.

A higher evaluation for instability in the left knee is not 
warranted on the basis of functional impairment, as the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application because Diagnostic Code 5257 is not based on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board has considered the fact that the Rating Schedule 
provides evaluations in excess of 20 percent for ankylosis, 
flexion limited to 15 degrees, extension limited to 20 
degrees or more, or malunion or nonunion of the tibia and 
fibula.  However, the veteran is in receipt of a separate 
rating for arthritis of the knee, which is based on 
limitation of motion.  It would be impermissible pyramiding 
to also rate the residuals of the left knee injury with 
instability on the basis of limitation of motion.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order, and 
has assigned staged ratings as discussed above.

In short, a 30 percent rating is granted for the period from 
May 4, 1998 to January 18, 1999; but an evaluation in excess 
of 20 percent is denied for the period on and after January 
19, 1999.

Arthritis

In regard to the claim of entitlement to a compensable 
evaluation for left knee arthritis prior to February 25, 
1997, the Joint Motion referred to a January 1996 X-ray in 
the service medical records which included a finding of 
minimal narrowing of the medial joint space in the left knee.  
A 10 percent evaluation for left knee arthritis was initially 
granted in a May 2004 rating decision, effective in January 
1999.  The March 2005 Board decision subsequently granted the 
10 percent evaluation effective from February 25, 1997, based 
on X-ray findings of mild degenerative arthritis from that 
date.  

A compensable evaluation for arthritis requires X-ray 
evidence of that condition.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  While the January 1996 radiological report was 
initially interpreted as showing minimal narrowing of the 
medial joint space, the veteran received treatment for left 
knee pain four days following these X-rays.  The physician 
reviewed the radiology reports and concluded that the left 
knee was normal on X-ray.  The physician also reviewed a 
November 1995 MRI of the left knee which indicated no 
abnormalities.  

A June 1996 report on both knees from Flatbush Imaging, Inc. 
contains an interpretation that the bony structures were 
normal with no evidence of fracture or dislocation, and the 
soft tissues were unremarkable.  The impression was normal 
examination of both knees.  A July 1996 private treatment 
note further indicated that X-rays of the knees were normal.  

The weights of the pertinent finding prior to February 25, 
1997, are thus, to the effect that there was no arthritis.  
The initial impression of joint space narrowing must be 
weighed against the January 1996 treatment report wherein the 
service medical the January 1996 X-rays was reviewed and 
interpreted as showing a normal left knee, this 
interpretation was confirmed by the June 1996 X-rays that 
showed a normal left knee and the July 1996 private treatment 
note.  Because the weight of the X-ray evidence is against a 
finding of arthritis, entitlement to a compensable evaluation 
for left knee arthritis prior to February 25, 1997 is not 
warranted.  Fenderson; 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The Board has also considered whether the veteran is entitled 
to separate evaluations for her left knee scars.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, as the scars have 
not been described as painful, and have not been found to be 
unstable, poorly nourished with repeated ulceration, exceed 
144 square inches, or to be deep or cause limited motion and 
exceed 6 square inches, separate compensable evaluations are 
not warranted.  38 C.F.R. § 4.118 (2002 & 2005).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Although the veteran reported 
having to quit a job which required heavy lifting and an 
ability to assist patients, she nevertheless reported that 
she remained employed as a mental health worker.  
Additionally, while she has reported left knee arthroscopy in 
November 1996, the left knee disability has not required 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent for residuals of the left 
knee injury with instability since May 4, 1998 and a 
compensable evaluation for left knee arthritis prior to 
February 25, 1997.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.  











							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a respiratory condition 
is denied.  

Entitlement to an initial 30 percent evaluation for residuals 
of a left knee injury with instability is granted from May 4, 
1998 to January 18, 1999.

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a left knee injury with instability is 
denied for the period beginning January 19, 1999.  

Entitlement to an initial compensable evaluation for 
arthritis of the left knee, prior to February 25, 1997, is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


